Citation Nr: 1019582	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-30 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for status post right 
total hip arthroplasty.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for urinary 
incontinence.

4.  Entitlement to service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to 
February 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in April 2009 for further development.  

The Veteran presented testimony at a Board hearing in January 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder. 


FINDINGS OF FACT

1.  Status post right total hip arthroplasty was not 
manifested during the Veteran's active duty service or for 
many years after service, nor is it otherwise related to 
service.

2.  Coronary artery disease was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it otherwise related to service.

3.  Urinary incontinence was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it otherwise related to service.

4.  A left foot disability was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  Status post right total hip arthroplasty was not incurred 
in or aggravated by the Veteran's active duty service, nor 
may it be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Coronary artery disease was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

3.  Urinary incontinence was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

4.  A left foot disability was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  



The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated May 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  



Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
physical examinations in September 2006 and November 2009, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

The Board notes that the VA did not provide the Veteran with 
a VA examination for the purposes of determining the etiology 
of his coronary artery disease and his alleged left foot 
disability.  In light of the holding in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Board feels that an 
examination is not required.

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case as the evidence of record fails to 
suggest that coronary artery disease or an alleged foot 
disability, first reported many years post service, had their 
onset in service or are otherwise related thereto.  
Additionally, as will be discussed below, there is no medical 
evidence of a current left foot disability.  

In its April 2009 Remand, the Board instructed the RO to 
contact the Social Security Administration (SSA) in order to 
obtain any and all relevant records.  The Board also 
instructed the RO to schedule the Veteran for a VA 
examination in order to get a medical opinion regarding the 
etiology of the Veteran's urinary disability.  As discussed 
further below, the VA examination report contains 
sufficiently specific clinical findings and informed 
discussion of the pertinent history and features of the 
disability on appeal to provide probative medical evidence 
adequate for adjudication purposes. The RO complied with all 
of the Board directives.  

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and cardiovascular diseases are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Right hip
The Veteran testified that he was working as a butcher at the 
commissary in Fort Devens, Massachusetts.  He alleges that 
one day while on the back of a delivery truck, a meat tray 
fell onto his left foot.  He contends that he fell out the 
back of the truck and landed on his right side (thereby 
injuring his hip).  He maintains that he went to the hospital 
for treatment.  He required a total hip replacement in 
February 2006.  Since he reported no injuries to his right 
hip subsequent to service, he believes that his current hip 
disability had its origin in service.  

The Board recognizes that the Veteran sought treatment in 
April 1961 for right leg pain.  He complained of pain (of 4-5 
weeks duration) when standing.  In May 1961, he sought 
treatment at the Fort Devens Hospital Annex.  He reported 
chronic pain in his right hip and leg.  According to the 
record, the Veteran sought treatment because his commanding 
officer wanted him to be evaluated in order to determine if 
he was able to be a kitchen patrol (KP) supervisor.  The 
examiner found x-rays to be negative; and found no tenderness 
in the right hip area.  The Veteran had good, painless, range 
of motion.  The examiner did note some tenderness over the 
mid thigh.  A follow up examination report dated November 
1961 shows that the Veteran continued to complain of pain.  
He also complained of pain in his back.  X-rays (of the right 
hip) were still negative.  There was no swelling or 
tenderness.  There was pain on flexion of the leg.  The 
examiner questioned whether the Veteran may have a muscle 
sprain. 

In the Veteran's January 1962 Report of Medical History, he 
indicated (by checked box) that he had swollen or painful 
joints, and arthritis or rheumatism.  He handwrote that he 
has had intermittent pain in his right hip during damp 
weather.  His January 1962 separation examination was normal.   

An October 2002 x-ray shows that the Veteran had mild to 
moderate degenerative changes in his right hip at that time.  

Post service treatment records from the Regional Medical 
Center (Bayonet Point) substantiate the fact that the Veteran 
underwent a right total hip osteoarthrosis in February 2006.  

VA treatment records reflect that the Veteran continues to 
seek treatment for degenerative changes in the right hip.  

The Veteran underwent a VA examination in September 2006.  
The claims file was reviewed in conjunction with the 
examination.  The examiner acknowledged the above referenced 
service treatment records and noted that they failed to make 
any mention of any trauma to the right hip.  The Veteran 
reported that he was treated by Dr. V. in 1966.  However, 
these alleged records are not available.  

The Veteran complained of pain in the right hip as well as 
limited range of motion.  He reported that he uses a cane in 
part due to right hip pain and in part to keep his balance 
after having suffered a stroke.  He rated the level of pain 
at a 2-3/10 during the day and a 6/10 during the night.  He 
denied flare-ups of joint pain.  He reported that his right 
leg is longer than his left leg since the hip replacement.  
This requires him to wear a 1/2 inch shoe lift for the left 
leg.  The Veteran denied any effects on his occupation 
because he retired in 1984 due to a heart disability.  

Upon examination, the examiner confirmed reduced range of 
motion.  He also noted that March 2006 x-rays showed all 
components to be in excellent position.  There was no 
tenderness or weakness in the right hip; however, the Veteran 
complained of pain during range of motion testing.  The 
examiner diagnosed the Veteran with residuals of right hip 
replacement, with nontender scar and right hip pain and 
decreased range of motion.  With regards to a nexus opinion, 
the examiner stated that "I cannot offer an opinion because 
such knowledge is not available in the medical literature, 
and any opinion would be speculative...unable to make a direct 
connection.  No documentation of an ongoing problem available 
to this examiner."  

The Board acknowledges that the Veteran complained of right 
hip pain in service.  However, two sets of x-rays were 
negative and he was never diagnosed with any disability.  One 
in-service examiner questioned whether he might have had a 
muscle sprain; but there was no evidence that the Veteran's 
right hip pain was attributed to a bone or joint disability.  
The Veteran's separation examination was normal.  Due to the 
absence of any pertinent findings, the Board cannot conclude 
that a chronic right hip disability began during service.  
38 C.F.R. § 3.303(b).  

Evidence of mild to moderate degenerative changes is dated 
decades after service.  
The lack of any post-service medical records until decades 
after service is probative to the issue of chronic 
disability.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000). 

Additionally, the Board notes that the VA sought a medical 
opinion that addressed the issue of whether the Veteran's 
current disability is related to any in-service findings.  
The September 2006 examiner was unable to connect the 
Veteran's current disability to service without resorting to 
pure speculation.  She noted that there was no documentation 
of an ongoing disability stemming from service.   The 
examiner had the opportunity to attempt to render a nexus 
opinion after all procurable data was assembled.  Sufficient 
rationale was provided as to why an opinion would be 
speculative at this point.  Accordingly, the Board finds that 
further development is not warranted.  See Stefl v. 
Nicholson, 21. Vet. App. 120, 124 (2007).  See also 38 C.F.R. 
§ 3.102 (reasonable doubt does not include resort to 
speculation or remote possibility).

The Veteran, as a lay person, is competent to describe 
symptoms, and to this extent, his own assertions are entitled 
to some probative weight.  However, he is not competent to 
opine on the underlying etiology of his hip disability, which 
herein requires medical expertise.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
The Board notes that there were no findings of chronic right 
hip disability or diagnosis in service; his separation 
examination was normal; there is no medical evidence of a 
right hip disability for decades after service; and there is 
no competent medical opinion linking the Veteran's current 
disability to service.  When the Veteran's lay statements and 
contentions are weighed against the aforementioned evidence, 
the preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for status post right total hip 
arthroplasty must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).



Coronary artery disease
The Veteran testified that upon leaving Korea, he was 
notified that he had an enlarged heart.  He was also told 
that if it turned out be anything significant, he'd have to 
stay in Korea for another few weeks. The Veteran opted to go 
home instead.  He testified that his next symptoms occurred 
on February 16th, 1961.  He started having severe chest pain; 
and he vividly remembered it because it was the same day his 
father died.  He stated that since 1981, he has been treating 
with a cardiologist every three months.  He testified that he 
does not know if any physician has linked his current 
disability to service.  

The Board acknowledges that the service treatment records 
confirm that the Veteran sought treatment on February 16, 
1961.  The report reads "neurotic shortness of breath and 
chest pain for 3 months.  Heart sounds normal.  Chest not 
tender."  There was no diagnosis or follow up.    

In his January 1962 Report of Medical History, the Veteran 
stated that he has had shortness of breath after strenuous 
exertion.  His January 1962 separation examination was 
normal.  

An August 1982 correspondence from Dr. F.S.F. states that the 
Veteran was hospitalized in February 1981 for evaluation and 
treatment of severe retrosternal pain with radiation to the 
left upper extremity.  The Veteran "had enjoyed excellent 
health until several weeks prior to admission when he noted 
periodic episodes of substernal pain associated with 
exertion."  He was diagnosed with acute anterior wall 
myocardial infarction.  

St. Vincent's Hospital records dated February 1983 reveal 
that the Veteran was admitted for elective evaluation of 
angina pectoris.  He had a history which began two years 
earlier with an acute myocardial infarction and postinfarct 
angina which has been difficult to control.  He underwent a 
coronary artery bypass in 1983; and was diagnosed with 
atherosclerotic heart disease, status post coronary artery 
bypass.  

A March 1999 x-ray reflects that the heart size, pulmonary 
vascularity and hilar structures were normal.  The examiner's 
impression was no acute cardiopulmonary process.  

An April 1999 x-ray reflects that the Veteran's heart was 
mildly enlarged.  The examiner's impression was that the 
Veteran had mild congestive heart failure.

An August 1999 chest x-ray reflects that the heart and 
mediastinal structures were unremarkable.  

A February 2004 treatment report reflects that the Veteran 
was admitted to Bayonet Point Hospital with complaints of 
left sided weakness and slurred speech.  He was ultimately 
diagnosed with a cerebrovascular accident (stroke).  

A March 2004 treatment report from Surgical Associates (Dr. 
H.L.M.) reflects that the Veteran was doing very well after a 
recent stroke.  

The Board acknowledges that the Veteran complained of chest 
pains in service.  However, he was examined and heart sounds 
were normal.  There was no diagnosis or follow up.  Likewise, 
his separation examination was normal, with no reference to 
an enlarged heart as the Veteran now recalls.  Based on these 
records, the Board concludes that chronic heart disability 
was not shown during service.  38 C.F.R. § 3.303(b).  

He was not diagnosed with a disability (acute anterior wall 
myocardial infarction) until February 1981 (19 years after 
service).  Dr. F.S.F. noted that the Veteran "had    enjoyed 
excellent health until several weeks prior to admission when 
he noted periodic episodes of substernal pain associated with 
exertion."  This evidence also is against the claim as it 
fails to corroborate the presence of heart abnormality until 
many years after service, with no link to service.  

As noted above, the United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

The Board finds that the Veteran's subjective complaints in 
service yielded no medical findings or diagnosis or any 
objective evidence of a chronic or other disability; that 
there was no medical evidence of a disability until 
approximately 19 years after service; and there is no 
competent medical opinion linking the Veteran's current 
disability to service.  The Veteran's lay statements and 
testimony have not been overlooked.  There is no bright line 
rule that laypersons are not competent to offer etiology 
opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009) (rejecting the view that competent medical 
evidence is necessarily required when the determinative issue 
is medical diagnosis or etiology).  Evidence, however, must 
be competent evidence in order to be weighed by the Board.  
Whether a layperson is competent to provide an opinion as to 
the etiology of a condition depends on the facts of the 
particular case.  The Board finds that the Veteran, as a lay 
person, lacks the ability to render a diagnosis of coronary 
artery disease or to distinguish one symptom pertinent to a 
chronic heart problem from another, such as an acute 
situation, because these are complex matters which require 
expertise in the area of cardiovascular disease and diagnoses 
to make such determinations.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  As such, the 
preponderance of the evidence is against the claim.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for coronary artery disease must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Urinary Incontinence
The Veteran testified that his urinary disability began in 
either 1959 or 1960.  He stated that the disability has been 
constant.  However, he then stated that it went away for a 
while and came back approximately 10-11 years ago.  He 
testified that he takes medication for it and that he has his 
prostate checked.  He has not been told whether or not his 
current disability is related to service.  

The service treatment records reflect that the Veteran 
noticed urethral discharge in March 1960.  Urethral smear was 
negative.  In August 1960, he was provisionally diagnosed 
with chronic prostatitis.  He was prescribed antibiotics.  In 
January 1961, 
he was provisionally diagnosed with non-specific urethritis.  
In his January 1962 Report of Medical History, he denied (by 
checked box) that he had frequent or painful urination.  His 
January 1962 separation examination was normal.  

The Veteran underwent a VA examination in September 2006.  
The examiner reviewed the claims file in conjunction with the 
examination.  The Veteran was seeking service connection for 
prostatitis as well as urinary incontinence.  He stated that 
he was not being treated for prostatitis at the time; but 
that he was being treated for urinary incontinence.  He 
reported that he was treated for urinary incontinence in 1966 
and then intermittently since then.  He stated that he has 
not had any incontinence within the past three months since 
taking medication.  Prior to three months ago, he was 
changing underwear a couple times per day.  He reported no 
other symptoms.  He stated that he takes Detrol LA twice per 
day and that it helps greatly.  While he is on medication, 
the disability has no effects on his activities of daily 
living.  

The Veteran submitted a February 2009 correspondence from Dr. 
J.P.  In it, Dr. J.P. stated in toto: "[The Veteran] is a 
patient under my care.  He has a history of chronic 
prostatitis and urinary incontinence dating back to his 
military service.  While his urinary incontinence was 
initially intermittent, with his advancing age, this problem 
has been getting worse.  I feel his problem with urinary 
incontinence is at least in-part, service connected."  

The Veteran underwent another VA examination in September 
2009.  The claims file was reviewed in conjunction with the 
examination.  The examiner noted that the Veteran was treated 
for gonococcal urethritis during service.  He was treated 
with penicillin but subsequently had urethral discharge.  
Subsequent in-service diagnoses included non-specific 
urethritis, irritant urethritis, and prostatitis.  The 
Veteran reported that he was discharged from service in 1962; 
and he stated that the condition may have recurred a few 
years after discharge from service.  He reported that he was 
treated with furodantin; but has not been treated for a 
urethral discharge or prostatitis for years.  He stated that 
approximately ten years ago he developed 
new symptoms including urinary urgency, nocturia, some 
hesitancy, and some rare urge incontinence.  He reported that 
he saw a private doctor and was placed on Detrol with good 
results.  

The examiner noted that the claims file refers to the Veteran 
having had chronic prostatitis; but the examiner found no 
evidence that the condition has required active treatment in 
the past several years.  The Veteran reported that his 
condition was stable; but complained of urinary urgency, 
straining to urinate, urethral discharge, urinary frequency 
(one to two hours), nocturia (two voidings per night), and 
intermittent leakage (some dampness in the morning).  He 
denied weak or intermittent stream, dysuria, dribbling, 
hematuria, and urine retention.  He stated that he had a 
history of urinary tract infections, though it has not 
required hospitalizations, drainage, or treatment by 
medications.  Following a thorough examination that included 
a normal urethral examination, the examiner diagnosed the 
Veteran with (1) benign prostatic hypertrophy (BPH); (2) 
erectile dysfunction; and (3) gonococcal 
urethritis/prostatitis, 1960s, resolved, no residuals.  

The examiner opined that the Veteran's BPH and erectile 
dysfunction were not caused by or the result of an in-service 
event, injury, or illness.  He stated that the Veteran's 
"BPH is part of the aging process.  His erectile dysfunction 
is most likely due to diabetes.  Neither condition was caused 
by or a result of any incident of his military service, 
including urethral discharge, non-specific urethritis, 
prostatitis, etc.  The urethritis/prostatitis condition he 
had during active duty has resolved without residuals."  

The Board notes that there are two contrasting medical 
opinions regarding the etiology of the Veteran's urinary 
incontinence.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Greater weight may be placed on one medical 
professional's opinion over another, depending on factors 
such as reasoning employed by the medical professionals and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are substantial and significant factors which favor the 
valuation of the VA medical opinion over the opinion of the 
private physician in this case.

The Veteran's service treatment records showed urethral 
discharge and provisional diagnoses of prostatitis and non-
specific urethritis.  They did not reflect any incontinence.  
To the contrary, the Veteran specifically denied frequent or 
painful urination in his January 1962 Report of Medical 
History; and his separation examination was normal.  
Furthermore, there are no treatment records for many years 
after service reflecting incontinence.    

Dr. J.P. stated that the Veteran was under his care and that 
the Veteran had a history of chronic prostatitis and urinary 
incontinence dating back to his military service.  However, 
Dr. J.P. failed to cite any evidence to support this 
contention.  In fact, there is no medical evidence of 
incontinence in service or for many years after.  The Veteran 
all but admitted this to be the case at his September 2009 VA 
examination.  At that time, the Veteran stated that his 
urethritis and prostatitis may have recurred once a few years 
after service; but that he has not been treated for it for 
years.  "However, about 10 years ago vet[eran] developed new 
symptoms, including urinary urgency, nocturia, some 
hesitancy, and even rare urge incontinence." [Emphasis 
added].  It appears that Dr. J.P.'s medical opinion was based 
solely on the history provided to him by the Veteran himself.  
The Board notes that such an opinion still has probative 
value if the history provided by the Veteran is accurate.  
However, in this case, a history of urinary incontinence in 
service is contradicted by the fact that the Veteran denied 
such a history in his January 1962 Report of Medical History.  
A recurrence of urinary incontinence a few years after 
service is also not substantiated by the post service 
treatment records.  If Dr. J.P. had reviewed the claims file, 
he would have had to address the fact that there was no 
evidence of urinary incontinence in service or for many years 
after service.  Ultimately, the Board finds that Dr. J.P.'s 
medical opinion was based on a history provided by the 
Veteran that is not substantiated by the treatment records, 
and therefore, has resultant little probative value.  

The September 2009 VA examiner's opinion was based on a 
complete review of the Veteran's claims file.   He accurately 
summarized the findings in the service treatment records and 
reported the Veteran's current complaints in conjunction with 
a physical examination.  His opinion was based on an accurate 
medical history substantiated by the medical records, and it 
was supported by a complete rationale.   

For the foregoing reasons, the Board finds that there are 
adequate reasons and bases for giving greater weight and 
finding more probative value in the September 2009 VA 
examiner's opinion than in Dr. J.P.'s four sentence February 
2009 correspondence.

Further, the September 2009 VA examiner also recognized the 
Veteran's current contentions and considered them in 
conjunction with the other evidence of record.  As such, the 
Veteran's lay statements and recollections were given due 
weight in the formulation of the nexus opinion.   

The Board finds that with no evidence of urinary incontinence 
in service or for many years after service, and with the more 
probative medical opinion weighing against the claim, the 
preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for urinary incontinence must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
   
Left foot
At the Veteran's Board hearing, he testified that in December 
1958, he was diagnosed with painful arches and hyperhidrotic 
feet, pain in the sprained ligament, and plantar fasciitis.  
He stated that in February 1959, he was prescribed support 
arches for his foot condition.  He testified that he had 
never had any trouble with his feet until basic training.  He 
testified that he is not seeking any treatment today because 
there is nothing that the doctors can do.  He stated that he 
had triple arthrodesis on his left ankle in 1966.  As a 
result of arthritis, his foot will only go up and down; but 
he cannot move it side to side.  The Veteran testified that 
the triple arthrodesis was performed at Lutheran Hospital in 
Brooklyn.  The record was held open for 60 days in order to 
give the Veteran an opportunity to provide additional 
information that would enable the RO to search for check for 
these records.  The Veteran did not submit any further 
information.  

The service treatment records reflect that the Veteran 
complained of painful arches and hyperhidrotic (sweaty) feet.  
He also had pain in spring ligament and plantar fascia.  
However, the records do not reflect that the Veteran was 
diagnosed with any disability.  In his January 1962 Report of 
Medical History, he indicated (by checked box), that he had 
arthritis and foot trouble.  His separation examination 
yielded normal findings.  

Post service treatment records reflect no treatment for the 
Veteran's alleged foot disability.  The Veteran admitted that 
he is not seeking any form of treatment.  

The Board acknowledges that the Veteran made some subjective 
complaints of pain during service and that he was given arch 
supports.  However, he was never diagnosed with any 
disability and his separation examination was normal.  
Moreover, the voluminous post service treatment records fail 
to show any treatment for an alleged disability in the 48 
years since the Veteran was discharged from service.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

The Board finds that there was no foot disability was shown 
in service; there is no medical evidence of a current 
disability; and consequently there is no medical nexus 
between any in service disability and any alleged current 
disability.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a left foot disability must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.  



______________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


